Citation Nr: 0112001	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
atopic dermatitis of the forearms.

2.  Entitlement to compensation benefits, pursuant to 38 
U.S.C.A. § 1151, for a left knee disability. 

3.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In January 2000, the claims files were 
transferred to the Jackson, Mississippi RO.

An April 2000 Statement of the Case addressed the issues of 
entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the lower lip and entitlement to 
a permanent and total disability rating for pension purposes.  
During a May 2000 hearing at the Jackson, Mississippi RO, the 
veteran testified that he was withdrawing the issue of 
entitlement to an increased evaluation for residuals of a 
laceration of the lower lip.  In a June 2000 decision, the RO 
granted entitlement to a permanent and total disability 
rating for pension purposes.  As such, a full grant of this 
benefit has been awarded.  Therefore, the Board will limit 
its consideration to those issues listed on the front page of 
this decision. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became law.  The VCAA eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant. 

Concerning the veteran's claim for an increased (compensable) 
evaluation for service-connected dermatitis, the Board 
observes that an October 1999 VA examination report reflects 
that the veteran's eczema was inactive.  However, during a 
May 2000 hearing at the Jackson, Mississippi RO, the veteran 
testified that his skin disability was severe, that it had 
spread to his chest, that he itched all over on a daily 
basis, and that his symptoms were not relieved with an 
ointment.  While the veteran was found to have been 
asymptomatic at the time of the October 1999 VA examination, 
the Board observes that the veteran's service-connected skin 
disability is intermittently active in nature and involve 
flare-ups on a daily basis.  Therefore, the VA examination 
should be scheduled for a time when the skin disability is 
most likely to be symptomatic.  See Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  As results from the examination are 
relevant to the veteran's claim of entitlement to a ten 
percent evaluation based on multiple noncompensable service-
connected disabilities, the Board will defer appellate review 
until the following development has been performed. 

The RO denied the veteran's claim of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for a 
left knee disability as not well grounded in a November 1999 
rating decision.  The available evidence shows that the 
veteran was admitted to the domiciliary program at the VA 
Medical Center (VAMC) in Prescott, Arizona in February 1999 
for management and treatment of his substance abuse and 
seizure disorder.  As part of his medical treatment, the 
veteran was enrolled in a work incentive program and worked 
in the VAMC's kitchen.  The veteran contends that while he 
was working at the VAMC kitchen in March 1999, he slipped on 
the wet floor and caught his left knee on a dish rack.  VA 
outpatient reports, dating from February to September 1999, 
reflect that the veteran was seen at the VAMC after he 
reported having slipped and fallen on his knees the night 
before.  An assessment of a contusion to the knee was 
entered.  These reports also reflect that magnetic resonance 
imaging scans (MRI) and X-rays of the knees were performed by 
VA after the veteran's fall in March 1999.  However, these 
reports are not contained in the claims files.  In addition, 
the veteran has maintained that a special investigative 
report was completed four or five days after the incident in 
March 1999.  However, this report is also not contained in 
the claims files.  These reports are essential to the 
veteran's claim and should be associated with the claims 
files prior to final appellate review. 

38 U.S.C. A § 1151 was amended by Pub. L. No. 104-204, 
effective October 1, 1997.  The veteran's claim was filed 
after October 1, 1997.  Therefore, the amended law is 
applicable to his claim.  See VAOPGCPREC 40-97.  

Compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  The Board finds that the veteran's work 
at the VAMC kitchen was medical treatment under the auspices 
of the VA domiciliary program for his substance abuse and 
therefore the provisions of 38 U.S.C.A. § 1151 are applicable 
to his claim. 

When examined by VA in October 1999, the examiner noted that 
X-rays and MRIs of the left knee were performed in March and 
April 1999, respectively, by VA.  As noted in the preceding 
paragraphs, these reports are not contained in the claims 
files.  A left knee disability was not found during the 
October 1999 examination.  However at that time of the 
examination, X-rays of the left knee were not performed.  In 
addition, the examiner did not review the veteran's claims 
files prior to the examination or express an opinion 
addressing whether any currently present left knee disability 
resulting from the VA treatment of the veteran's substance 
abuse through a work program associated with the domiciliary 
at the VAMC in Prescott, Arizona was an event not reasonably 
foreseeable or was due to carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA. Therefore, the Board is of the opinion 
that additional VA medical records should be secured and an 
additional VA examination performed before a final appellate 
decision is made with respect to entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for left knee 
disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously, to specifically 
include all X-ray and MRI reports of 
the left knee performed by the VAMC 
in Phoenix, Arizona, dated in March 
and April 1999.  If these medical 
records are not available, the RO 
should provide adequate 
documentation as to their absence

2.  The RO should also obtain a copy 
of the incident report associated 
with the March 1999 injury at the 
VAMC in Prescott, Arizona and 
associate it with the claims file.  
If the document can not be secured, 
the RO should provide an explanation 
as to its absence.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
the veteran to provide a copy of the 
outstanding medical records, and 
otherwise comply with the notice 
provisions of the VCAA.

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any currently present left knee 
disability.  Any indicated studies, 
to include X-rays of the left knee, 
should be performed. Based upon the 
examination results and a review of 
the veteran's claims files, the 
examiner should provide opinions as 
to whether any currently present 
left knee disability was not a 
reasonably foreseeable result of the 
veteran's participation in a work 
incentive program at the kitchen at 
the VAMC in Prescott, Arizona and an 
opinion as to whether it is at least 
as likely as not that any currently 
present left knee disability was 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA in treating 
the veteran for his substance abuse 
through a work incentive program 
associated with the domiciliary at 
the VAMC.  The rationale for all 
opinions expressed should be fully 
explained in a typewritten report.

5.  After the above development has 
been completed to the extent 
possible, the veteran should be 
scheduled for a VA examination by 
the appropriate specialist to 
determine the current nature and 
extent of impairment due to the 
service-connected dermatitis.  The 
veteran's claims files must be made 
available to the examiner for 
review.  It is requested that the 
examiner note on the examination 
report whether the claims files was 
reviewed.  All pertinent tests and 
studies, to include photographs, 
should be completed.  The examiner 
should note all current symptoms of 
dermatitis, such as any evidence of 
exfoliation, exudation, itching, and 
crusting.  The examiner should 
provide an opinion as to the impact 
of the service-connected dermatitis 
on the veteran's ability to work.  
The rationale for all opinions 
expressed should also be provided.

6.  Thereafter, the RO should review 
the claims files and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the VCAA.  Then, the 
RO should readjudicate the claims on 
appeal, to include the issue of 
entitlement to a compensable 
evaluation under the provisions of 
38 C.F.R. § 3.324, if it has not 
been rendered moot.

7.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative and they should be 
afforded an appropriate opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no opinion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John L. Prichard
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




